Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with Charles M. Vivian on 08/24/2022.
	The claims have been amended as follows:
1. (currently amended): 	A wheel steering device of a steer-by-wire configuration for a vehicle, comprising: 
a steering knuckle that constitutes a part of a suspension device and that is capable of moving relative to a body of the vehicle in an up-down direction, the steering knuckle holding a wheel such that the wheel is rotatable; and 
a steering actuator configured to cause the steering knuckle to be pivoted about a kingpin axis to steer the wheel, the steering actuator being disposed on a lower arm and having an actuator arm configured to pivot the steering knuckle, 
wherein a caster angle and a caster offset are both 0, 
wherein the wheel steering device is configured to enable the wheel to be steered based on an operation of an operating member by a driver of the vehicle, and 
wherein the wheel steering device is used with a reaction-force applying device configured to controllably apply an operation reaction force to the operating member.
2. (currently amended):		The wheel steering device according to claim 1, wherein the steering knuckle is supported by the body of the vehicle through the lower arm, the lower arm
5. (currently amended):		The wheel steering device according to claim 3, wherein the steering knuckle is supported by the body of the vehicle through  the lower arm, the lower arm
10. (currently amended): 	A wheel mounting module for mounting a wheel on a body of a vehicle, comprising: 
a suspension device including a lower arm and a carrier supported by the lower arm and rotatably holding the wheel, the carrier being capable of moving in an up-down direction relative to the body of the vehicle; 
a wheel drive device including a wheel drive unit, a housing of which functions as the carrier; 
a brake device including a caliper held by the housing of the wheel drive unit; and 
a wheel steering device including i) a steering knuckle as the carrier, and iii) an actuator arm, 
wherein a caster angle and a caster offset are both 0 in a state in which the wheel mounting module is mounted on the body of the vehicle, 
wherein the wheel steering device is of a steer-by-wire type and is configured to enable the wheel to be steered based on an operation of an operating member by a driver of the vehicle, and 
wherein the wheel steering device is used with a reaction-force applying device configured to controllably apply an operation reaction force to the operating member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616